Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3, 5-11, and 13-22 are allowed.

The following is an examiner’s statement of reasons for allowance:
Applicant’s invention is drawn to techniques for ensuring compatibility between controllers using different protocols within an in vehicle network.
The prior art of record (in particular Fischer et al. (US 20160182341), Autosar “Specification of Diagnostic over IP, AUTOSAR CP Release 4.4.0”, and Mizukoshi (US 20210029103)) does not disclose or suggest, with respect to claim 1, the combination of elements consisting of: transmitting, by a diagnostic device, a diagnostic information request and attribute information of the diagnostic device to an Ethernet electronic control unit (ECU), wherein the attribute information comprises a DoIP (Diagnostic over IP) header; in response to the diagnostic information request, determining, by a processor, a protocol type of the diagnostic device based on the attribute information; controlling, by the processor, the Ethernet ECU to perform protocol conversion according to the determination result; and receiving, by the processor, a diagnostic message from the Ethernet ECU in response to the diagnostic information request by the diagnostic device, wherein, in response to the diagnostic information request, determining the protocol type of the diagnostic device based on the attribute information comprises; determining, by the processor, that the diagnostic device is an Ethernet diagnostic device when a number of bytes of a payload of the Do IP (Diagnostic over IP) header is greater than or less than a predetermined number of bytes. 
Independent claim 1 is allowed because it comprises a particular combination of elements, which is neither taught nor suggested by the prior art of record, and for the reasons recited by Applicant in the Remarks filed 08/19/2022. The same reasoning applies to independent claims 9 and 19 mutatis mutandis.  Accordingly, claims 1-3, 5-11, and 13-22 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Addepalli et al. (US 20140215491), “SYSTEM AND METHOD FOR INTERNAL NETWORKING, DATA OPTIMIZATION AND DYNAMIC FREQUENCY SELECTION IN A VEHICULAR ENVIRONMENT.”
Gelvin et al. (US 20120079149), “METHOD FOR VEHICLE INTERNETWORKS.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OUSSAMA ROUDANI whose telephone number is (571)272-4727. The examiner can normally be reached 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on (571) 272 7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OUSSAMA ROUDANI/Primary Examiner, Art Unit 2413